Title: From George Washington to Brigadier General William Maxwell, 15 March 1779
From: Washington, George
To: Maxwell, William


Sir
Head Quarters Middle Brook 15 March 1779
I recd yours of the 10th informing me of Admiral Gambiers intent to leave the port of New York; if that event hath taken place be pleased to endeavour to ascertain with what number of ships—their force and destination—We have heard nothing of a long time from Z. Has he dropped the correspondence? or what is become of him. If we are to depend no further upon him, you should endeavour to open some other channel for intelligence—The Season advances when the enemy will begin to stir, and we should if possible be acquainted with their motions. I am &.